

Exhibit 10.3
 
Rubio’s Restaurants, Inc.


2008 Equity Incentive Plan


Amendment No. 1
 
1.           Section 3(a) entitled “Aggregate Limits” of the 2008 Equity
Incentive Plan (the “Plan”) is hereby amended to add a new sentence at the end
thereof to read as follows:
 
“Notwithstanding the preceding sentence, no Shares shall be added to the
aggregate share reserve in accordance with the preceding sentence with respect
to the 2010 and 2011 calendar years.”
 
2           A new Section 3(c) entitled “Full Value Award Limits” is added to
the Plan as follows:
 
“(c)           Full Value Award Limits.  Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Awards that may be granted under
the Plan in the form of Full Value Awards shall not exceed twenty-five percent
(25%) of the total number of Awards not exceed the total number of Shares
authorized for issuance under the Plan, including the additional Shares made
available each calendar year pursuant to the second sentence in Section 3(a) of
the Plan.  For this purpose, a “Full Value Award” shall be defined as any Stock
Award settled in Shares other than a Stock Appreciation Right or other similar
awards made pursuant to Section 11 of the Plan.”
 
3.           All other terms and provisions of the Plan shall remain in full
force and effect.
 
Executed this 29th day of July, 2009.


RUBIO’S RESTAURANTS, INC.
   
By:
/s/ Frank Henigman
Name:
     Frank Henigman
Title:
     Senior Vice President and Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 